UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

EVELYN RIVERA RODRIGUEZ,
Plaintiff,

v. Case No: 6:18-cv-503-Orl-18TBS

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

 

ORDER
THIS CAUSE concerns Plaintiff Evelyn Rivera Rodriguez’s appeal from a final decision of the
Commissioner of the Social Security Administration (the “Commissioner”) denying her application for
Disability Insurance Benefits. On December 27, 2018, the United States Magistrate Judge issued a report
and recommendation (the “Report and Recommendation”) recommending that the Commissioner’s
decision be affirmed (Doc. 19). After review of the Report and Recomrnendation (Doc. 19), and noting
that no timely objections have been tiled, it is hereby ORDERED and ADJUDGED as follows:

l. United States Magistrate Judge Thomas B. Smith’s Report and Recommendation (Doc. 19)
is APPROVED and ADOPTED and is made part of this Order for all purposes, including
appellate review.

2.' The Commissioner’s final decision in this case is AFFIRMED under sentence four of 42
U.S.C. § 405(g).

3. The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE the case.

DONE and ORDERED in Orlando, Florida, this §§ day of January, 2019.

G. KE DAL`L sHARP ll
sENIo UNITED sTATEs DISTRICT JuDGE

Copies to: Counsel of Record

